Petition for Writ of Mandamus Denied and Opinion filed May 24, 2016.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-16-00404-CR



                  IN RE EDWARD ROY NEWSOME, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               179th District Court
                              Harris County, Texas
                          Trial Court Cause No. 441673

                         MEMORANDUM OPINION

      On May 16, 2016, relator Edward Roy Newsome filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. The petition generally requests mandamus relief, but does not
complain of any specific action of the trial court or request any specific relief. The
petition references a grievance that relator allegedly filed against the counsel who
represented him in the appeal of his felony criminal conviction in the trial court
below, but states no other facts.1

        Rule 52.3 of the Texas Rules Appellate Procedure, requires, among other
things, that a petition for writ of mandamus state (1) the name of the respondent,
(2) a description of the respondent’s action from which the relator seeks relief, (3)
the issues or points presented for relief, (4) the facts that are pertinent to relator’s
issues or points, (5) a clear and concise argument for the contentions made, with
appropriate citations to the appendix or record, and (6) the relief sought. See Tex.
R. App. P. 52.3. Relator’s petition does not meet any of these requirements.

        Further, Rule 52.3(e) requires the petition to state the basis for this court’s
jurisdiction. See Tex. R. App. P. 52.3(e). This court’s mandamus jurisdiction is
governed by section 22.221 of the Texas Government Code. Section 22.221
expressly limits the mandamus jurisdiction of the courts of appeals to (1) writs
against a district court judge or a county court judge in the court of appeals’
district; and (2) all writs necessary to enforce the court of appeals’ jurisdiction.
Tex. Gov’t Code Ann. § 22.221. Further, although the courts of appeals have
mandamus jurisdiction in criminal matters, only the Texas Court of Criminal
Appeals has jurisdiction over matters related to final post-conviction felony
proceedings. See Tex. Code Crim. Proc. art. 11.07 § 3; Board of Pardons &

        1
          This court affirmed relator’s conviction for the felony of unauthorized use of a motor vehicle in
1988 in the trial court below, and the Texas Court of Criminal Appeals refused his petition for
discretionary review. See Newsome v. State, No. C14–87–00048–CR, 1988 WL 26430 (Tex. App.—
Houston [14th Dist.] 1988, pet. ref’d) (not designated for publication).


                                                    2
Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483
(Tex. Crim. App. 1995) (holding that article 11.07 provides the exclusive means to
challenge a final felony conviction); In re McAfee, 53 S.W.3d 715, 718 (Tex.
App.—Houston [1st Dist.] 2001, orig. proceeding). Relator’s petition does not state
a basis for this court’s mandamus jurisdiction, much less a basis that complies with
these requirements.

      Finally, as the party seeking relief, relator has the burden of providing this
court with a sufficient record to establish his right to mandamus relief. See Walker
v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1) (relator
must file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”). Relator has not provided this court with any record, much less a
record establishing his right to mandamus relief.

      For these reasons, we deny relator’s petition for writ of mandamus.


                                                    PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3